Citation Nr: 1218518	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  10-20 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE


Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depressive disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Lee, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1991 to August 1991 and from December 2003 to March 2005, including service in Afghanistan February 2004 to February 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in New Orleans, Louisiana that denied the benefit sought.

Although the Veteran's service connection claim was initially limited to PTSD, the Board notes that the scope of a mental health disability claim includes any mental disability that may be reasonably be encompassed by the claimant's description of the claim, reported symptoms and the other information of record. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the issue has been recharacterized as set forth on the title page.  

The Board notes that the RO denied service connection for PTSD in an unappealed August 2005 rating decision.  Ordinarily this decision would be final.  38 U.S.C.A. § 7105 (West 2002).  However, under the provisions of 38 C.F.R. § 3.156(c), when VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision without the need for new and material evidence.  See 38 C.F.R. § 3.156(c) (2011).  VA is therefore required to reconsider this issue without requiring new and material evidence to reopen the claim. 38 C.F.R. § 3.156(c) (2011).


FINDING OF FACT

PTSD with anxiety disorder and depressive disorder had its onset in service. 




CONCLUSION OF LAW

The criteria for service connection for PTSD with anxiety disorder and depressive disorder have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for an acquired psychiatric disorder.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify or assist is necessary.

The Veteran asserts entitlement to service connection for an acquired psychiatric disorder on the basis that during service in Afghanistan he experienced a number of combat-related stressors.  These included being subjected to enemy fire while travelling in convoys, having his bases subjected to improvised explosive devices (IEDs), and witnessing the aftermath of combat, such as seeing wounded enemy and friendly Afghani civilians and soldiers and Marines. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303.

Service connection may be granted on a presumptive basis for certain chronic disabilities, including psychoses, when they are manifested to a compensable degree within the initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the general criteria for service connection, service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

During the pendency of this claim, effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010). 

Previously, VA was required to undertake extensive development to determine whether a non-combat Veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required. Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396. 

The amended version of 38 C.F.R. § 3.304(f)(3), however, eliminates the need for stressor corroboration in circumstances in which the Veteran's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran underwent a VA examination in May 2005.  He reported symptoms of sleep impairment, anger, irritability, mood swings and depression.  The examiner noted that the Veteran appeared to be under a great deal of stress and was worried about his return to civilian life.  The examiner also noted that further evaluation by a psychologist was necessary for evaluation of PTSD.  The final, pertinent diagnosis was depression with PTSD.

In December 2006, the Veteran underwent a VA psychological screening interview for PTSD.  During this screening, a VA psychologist noted that the Veteran was a combat engineer during Operation Enduring Freedom in Afghanistan.  The Veteran reported that the combat engineer unit he was a part of was tasked with building bases out in the desert for Marines to reside.  He reported that the combat engineers were also required to perform security duties around these bases.  He further reported that while he was there, these bases were subjected to mortar fire from enemy soldiers in the mountains at unpredictable times during the day and night.  At times, these mortars reached as far as the perimeter of the base or just inside the base; however, no American soldiers were killed or wounded by them.  The Veteran also reported that he traveled in convoys that took incoming enemy fire.  He also witnessed wounded Afghan soldiers and civilians and wounded Marines.  Following the clinical evaluation, the psychologist provided diagnoses of depressive disorder, not otherwise specified (NOS) and anxiety disorder, NOS.

In January 2007, the same psychologist stated that the psychometric testing indicated that the Veteran had extremely severe depression, severe anxiety, and moderate to severe symptoms of PTSD.  The psychologist further indicated that the Veteran had sufficient symptoms of posttraumatic stress to diagnose PTSD.  The psychologist did not provide a specific opinion as to whether one, or all of these disorders, were related to the Veteran's military service.  

Based on the record, the Board finds that the evidence supports the Veteran's claim of service connection for psychiatric disability.  At the outset, the Board notes that the Veteran receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of July 13, 2010.  Also, the Veteran's service records show that he served in a location that would potentially involve "hostile military or terrorist activity" under the changes to 38 C.F.R. § 3.304(f)(3).  In addition, the stressors that he reports involve "hostile military or terrorist activity."

The Veteran is currently diagnosed with an acquired psychiatric disability, variously diagnosed to include PTSD, anxiety disorder and depressive disorder.  Although the VA staff psychologist and psychiatrist differed in their opinions as to whether the Veteran has a diagnosis of PTSD (e.g. the psychologist diagnosed PTSD and the psychiatrist diagnosed subliminal PTSD), the Board gives weight to the fact that the psychologist who initially diagnosed the Veteran with PTSD conducted the Veteran's individual psychotherapy relied on a factually accurate medical history reported by the Veteran, and provided a medical opinion that was supported by an analysis the Board finds competent.  Further, the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Although the record does not include any independent corroboration of the Veteran's reported stressors, a VA psychologist has concluded that his reported stressors are adequate to support a diagnosis of PTSD and that his symptoms are related to his claimed stressors.  The Board finds that the Veteran's claimed stressors are consistent with the places, types, and circumstances of his service as a combat engineer stationed in Afghanistan during Operation Enduring Freedom and there is no clear and convincing evidence to the contrary.  Thus, his lay testimony alone is sufficient to establish the occurrence of his reported in-service stressors.  

Further, to the extent that the record may not include any medical opinion that specifically links the Veteran's current psychiatric diagnoses to his service or to his reported in-service stressors, the VA psychologist's findings reflect a clear assessment that given the Veteran's reported stressful experiences in service, his currently reported psychiatric symptoms and the objective psychometric test results, the Veteran's current clinical presentation supports diagnoses of PTSD, anxiety disorder and depressive disorder.  The May 2005 VA examiner also diagnosed PTSD with depression, based on the Veteran's interview and clinical presentation at that examination, which is consistent with the findings and conclusions in the January 2007 VA examination report.  Moveover, the Veteran has competently and credibly reported a chronicity of psychiatric symptoms since service that have been diagnosed as PTSD, anxiety disorder and depressive disorder.  As such, the Board finds that service connection is warranted for PTSD with anxiety disorder and depressive disorder.


ORDER

Service connection for PTSD with anxiety disorder and depressive disorder is granted.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


